DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 7/13/2021 has been considered and entered.

Drawings
The drawings filed 3/31/2020 are accepted.
Specification
The specification filed 3/31/2020 is accepted.





Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner' s statement of reasons for allowance: 
Vaibhaw Kumar et al   Quantum annealing for combinatorial clustering found at https://doi.org/10.1007/s11128-017-1809-2  discloses on page 5 a Quantum Annealing Method(s) that includes 'One-hot encoding'..

Carrol et al  (US 9530873) discloses in C4 20 – 25 that Fig 12  illustrates exemplary Hamiltonian 
encoding of the charge qubit single-qubit terms for a quadratic unconstrained binary optimization (QUBO) problem, where Coulombic coupling is used to establish the m term in the Hamiltonian. Fig 12 discloses qubit encoding for QUBO

Sharma et al (US 2020/0349509) discloses in [0076], in a third implementation, alone or in combination
with one or more of the first and second implementations, generating the quantum model comprises generating a QUBO of the first information based on the second information and the one or more parameters, and converting the QUBO to a matrix. In a fourth implementation, alone or in combination with one or more of the first through third implementations, the plurality of locations are delivery locations and the route is a delivery route.

Israel et al (US 2015/0205759) discloses in [0106] Some computing hardware, such as a quantum 
annealing device, and some computational techniques, such that practice energy minimization techniques cannot natively encode constraints. Constraints are dealt with by assigning the disallowed configurations energy penalties. In moving from satisfaction and constraint problems to optimization problems, the energy scale of the penalties must be considered.  Thus finding a QUBO problem and an associated lower bound on the gap is useful. In some embodiments, helper or ancillary variables are introduced to enforce the constraints or construct a suitable gap.

Macready (US 2014/0025606) discloses in [0015] a first set of Boolean weights mapping the objective to a 
first QUBO problem and optimizing the objective for a second set of values for the dictionary includes using a non-quantum processor to update at least some of the values for the dictionary; optimizing the objective for a second set of values for the Boolean weights based on the second set of values for the dictionary, wherein optimizing the objective for a second set of values for the Boolean weights includes mapping the objective to a second QUBO problem and using the quantum processor to at least approximately minimize the second QUBO problem

The prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
generating a first quadratic unconstrained binary optimization (QUBO)
formulation based on the first objective function and the received set of datapoints;

selecting a first privacy setting for the generated first QUBO formulation;

encoding, based on the selected first privacy setting, the first QUBO formulation to generate a second QUBO formulation

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A MCCOY/Examiner, Art Unit 2431